Citation Nr: 0616945	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-31 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter now comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the RO 
that, in part, granted service connection for residuals of 
prostate cancer evaluated as 10 percent disabling effective 
July 22, 2003.

In September 2005, the veteran testified during a hearing 
before the undersigned at the RO.

The Board notes that, during the hearing, the veteran's 
representative appeared to raise the issue of secondary 
service connection for depression.  As that issue has not 
been adjudicated by the RO, it is referred to the RO for 
appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative when further action, on their part, is 
required.


REMAND

In January 1997, the veteran underwent a radical retropubic 
prostatectomy for removal of a well differentiated 
adenocarcinoma of the prostate.  As noted above, service 
connection has been awarded for residuals of prostate cancer, 
effective July 22, 2003.  Since then, the veteran has 
reported, on more than one occasion, problems with voiding 
frequency both during the daytime and at night.  VA is 
obliged to afford the veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his residuals of 
prostate cancer have worsened.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

Hence, current medical findings responsive to the relevant 
rating criteria are needed to properly evaluate the 
disability under consideration.  See 38 U.S.C.A. § 5103A.  
See also Colayong v. West, 12 Vet. App. 524, 532 (1999); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Moreover, adjudication of the claim should include specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time based on the 
facts found), pursuant to Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), is appropriate.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 
all duties to notify and assist, imposed 
by The Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

2.  Any up-to-date VA or private 
treatment records related to the 
disability at issue, which are not 
currently of record, should be obtained 
for incorporation into the claims folder.  

3.  The RO or AMC should arrange for the 
veteran to undergo a VA genitourinary 
examination.  The claims file, to include 
a copy of this REMAND, must be made 
available to the physician(s) designated 
to examine the veteran, and the report of 
the examination (or addendum) should note 
review of the claims folder.  All 
necessary tests and studies should be 
performed, and all findings should be 
reported in detail.

It is essential that the examiner report 
voiding dysfunction, urinary frequency 
during the day and at night, need for use 
of absorbent materials (and frequency 
with which they must be changed), use of 
appliances, and frequency of urinary 
tract infections.  These specific 
findings are needed to rate the 
disability in accordance with the rating 
schedule. 

4.  If the veteran fails to report to the 
scheduled examination, the RO or AMC 
should associate with the claims file 
copies of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  After ensuring that all requested 
development is complete, the RO or AMC 
should readjudicate the claim on appeal 
for an initial disability evaluation in 
excess of 10 percent for residuals of 
prostate cancer, and consider the 
appropriateness of staged ratings, if 
warranted.  
 
6. If any benefit sought on appeal remains 
denied, the RO or AMC should issue a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise appropriate.  

The veteran has the right to furnish additional evidence and 
argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


